DETAILED ACTION
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 8, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Lewis and Fukuda (2003/0082412).
Edwards teaches a method of fabricating an oleophobic membrane comprising:
- providing a membrane having a hydrophilic moiety exposed at a surface, and
- depositing an oxide coating on the surface by ALD, 
see Examples 1-4 wherein metal oxides are deposited via ALD, and Edwards teaches the use of substrate including polycarbonates, polyprolene, polyethylene and PTFE [0087], which meet and anticipate the claim requirements.  
	In regard to the ALD process as claimed, X cycles of precursors A and B (metal compound and water) are performed at certain temperatures.
	It is also noted that the requirement to form “an oleophobic membrane” is only limited by the claimed process steps – the claim is comprising therefore even if the prior art teaches further process steps the claimed membrane is taught.
	In regard to the bulk polymer and additive, Edwards teaches polymeric membranes as noted but is silent on a specific composition, such as including an additive.  However, Lewis teaches that operable polymeric substrates comprise polyethylene and polypropylene (both taught by Edwards) and also combinations of such materials thereof. The combined prior art though does still not teach the claimed additives.  Fukuda teaches that operable substrates for forming films (such as titanium 
The requirement for ‘additive’ is not particularly limited, each of the materials comprise hydrophilic moieties and either material is operably considered a base material and/or an additive – the claimed and taught materials are described by the instant specification as respectively hydrophilic and hydrophobic.
Edwards teaches a porous substrate per the Examples, and further per [0102-09], the teachings include that the coatings are on one surface of the substrate and penetrate partially into the 3D substrate – therefore the teachings include that in one embodiment, the opposite side is not coated.  See further wherein other embodiments set for that the coating can optional extend into the substrate from both sides [0108], therefore setting forth/clarifying the differing embodiments of covering one or both sides.

Regarding claim 2, Edwards exemplifies a temperature of 160 degrees C for the ALD process, however, because it is well settled that "where the principal difference between the claimed process and that taught by the reference is a temperature difference, it is incumbent upon applicant to establish criticality of that temperature difference", see Ex Parte Khusid 174 USPQ 59. In this case, it would have been obvious to apply a lower temperature such as that claimed.
Regarding claims 3 and 13, the coating comprises TiO2 (ex 4) or SnO2 [0092].
	Regarding claim 10, the coating goes into the pores [0055].
Regarding claim 11, all elements of the claim are taught by the combined prior art above – the limitations regarding the membrane having a bulk and additive are met per the combined prior art of Edwards, Lewis and Fukuda.  The requirement for “bulk” and “additive” is not particularly limiting and, in any case, the combined prior art teachings combinations of materials is not particularly limiting on a bulk and additive material.  The prior art teaches that multiple materials are operable and to control the quantities of each (particularly wherein they are not specifically defined by the claim) to be “bulk” and “additive” would have been further obvious to one of ordinary skill in the art.  Further, as per MPEP 2144.04 IV. A. a change in proportion does not support patentability without a showing of criticality.  In this case, the quantity required to be “bulk” versus “additive” is not defined and therefore there is no criticality set forth.
In regard to the temperature, the arguments are made above over claim 2 are applied but will not be repeated.  

Claims 3, 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards, Lewis and Fukuda in view of Elam (2008/0286448).
The teachings of Edwards are described above, Edwards teaches the formation of an SnO2 layer as per above, but is silent specifically on the details of such formation by ALD, such as the precursor applied.
Elam teaches that it is known to form SnO2 via ALD using tetrakis(dimethyl-lamino) tin [0032].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the Sn precursor of Elam in the method of Edwards as Edwards teaches the formation of SnO2 but is silent on any ALD precursor and Elam teaches the formation of such a layer using the claimed precursor.  
In regard to the requirement for water as the co-reactant, Edwards teaches oxide formation using water as does Elam [0005].

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards, Lewis and Fukuda in view of Haug (2002/0005360).
	The teachings of Edwards et al are described above, Edwards teaches forming a titanium oxide layer on a substrate per the cited example for various uses including as photovoltaic cells [0002] but does not specifically address applying liquid water.  Haug, however, teaches that titanium dioxide is useful for the catalytic treatment of waste waters [0020].  As such, it would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply liquid water to the photocatalytic cell/titanium dioxide layer of Edwards and Haug for the purpose of treating the water.  The liquid would form a “hydration layer” as claimed.  
Response to Arguments
Applicant's arguments filed 03/18/2021 have been fully considered but they are not persuasive.  
Applicants have amended to require deposition only on one side of the substrate, but the prior art teaches the same as argued above.
It is also noted that the rejection of claim 11 is held over the originally applied art as to claim 1, because the rejection over Edwards and Dodge is overcome with the amendments.  
Applicants argue that the secondary teachings do not include the use of the claimed substrate with an ALD process.  The Office holds that because Edwards teaches polymeric membranes as noted then the combination with Lewis and Fukuda is sufficiently analogous.  Edwards teaches operable materials that overlap the materials of Lewis and Lewis teaches that combinations are operable.  Fukuda further teachings overlapping ranges of materials for vapor deposition substrates and per the teachings of Lewis it would be operable to combine the further materials.  As per MPEP 2144.07, the use of materials for their intended use is prima facia without a showing of criticality.  In this case, all of the noted materials are useful as vapor deposition substrate materials and to use any of them individually or in part (further as per Lewis) would be an obvious use of the same and the instant specification does not support criticality of the claimed combination of elements over any other substrate materials.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825.  The examiner can normally be reached on 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715